

115 HR 1266 IH: Vision Zero Act of 2017
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1266IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Blumenauer (for himself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of Transportation to make grants to assist units of local government in developing and implementing plans, known as Vision Zero plans, to eliminate transportation-related fatalities and serious injuries, and for other purposes. 
1.Short titleThis Act may be cited as the Vision Zero Act of 2017. 2.Vision zero planning grants (a)In generalThe Secretary of Transportation is authorized to award grants to eligible entities to develop a plan, known as a Vision Zero plan, to eliminate transportation-related fatalities and serious injuries in the jurisdiction of such entity within a specified timeframe, not to exceed 20 years. 
(b)ApplicationTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information and assurances as the Secretary may require. (c)Plan contentsThe Vision Zero plan described in subsection (a) shall include— 
(1)a description of projects or policies intended to eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years, using existing transportation and health data and consideration of risk factors, which may include— (A)an examination of how development and implementation of safety-focused automotive technologies, vehicle-to-vehicle communication, and vehicle-to-infrastructure communication can help eliminate transportation-related fatalities and serious injuries; and
(B)roadway design guidance that prioritizes the safety of all users, with a focus on reducing speeds to the extent practicable within State law and separating modes of transportation; (2)plans for implementation of, education of the public about, and enforcement of such projects or policies; 
(3)a description of how such policies, projects, and enforcement will— (A)equitably address the safety needs of low-income and minority communities; 
(B)ensure that such communities are not disproportionately targeted by law enforcement; and (C)protect the rights of members of such communities with respect to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); 
(4)a description of the required involvement of various subdivisions of a unit of local government in the implementation of the plan, including subdivisions in charge of law enforcement, public health, and public works; and (5)a description of a mechanism to evaluate progress of the implementation of the plan, including the gathering and use of transportation safety and demographic data. 
3.Vision Zero Implementation Grant Program 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation may award grants to not more than 5 eligible entities to support the implementation of a Vision Zero plan to eliminate transportation-related fatalities and serious injuries in the jurisdiction of such entity within a specified timeframe, not to exceed 20 years. (b)ApplicationTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information and assurances as the Secretary may require. 
(c)Vision Zero plan requiredTo be eligible for a grant under this section, an eligible entity shall have in effect a Vision Zero plan that meets the requirements of section 2(c) and has been approved by local resolution, ordinance, or law. (d)Selection criteriaIn selecting from among eligible entities to receive grants under subsection (a), the Secretary shall consider, at a minimum, the extent to which an entity— 
(1)provided an opportunity for public input in the development of the plan, including documented engagement with low-income and minority communities; (2)considered existing plans and planning processes in the drafting of the vision zero plan; 
(3)structured the plan to meet performance measures as described in section 150(c) of title 23, United States Code; (4)demonstrates broad community support for the plan, including the commitment of community leaders to successful implementation of the plan; and 
(5)demonstrates the availability of State, local, or Federal funds, in addition to Federal funds made available under this section, for implementation of the plan.  (e)Funding limitations (1)Population limitationNot less than 25 percent of the funds made available to carry out this section shall be used to make grants to eligible entities that serve a jurisdiction with a population of fewer than 200,000 individuals. 
(2)Federal share 
(A)In generalExcept as provided by subparagraph (B), the Federal share of the cost of a project or activity carried out using grant funds made available under this section may not exceed 80 percent. (B)Funds from other Federal sourcesAmounts made available to an eligible entity under another Federal program may be credited toward the non-Federal share of the cost of a project or activity described in subparagraph (A), at the option of the eligible entity. 
4.Eligible entity definedIn this Act, the term eligible entity means a unit of local government including a city, town, township, borough, county, parish, district, village, or other political subdivision of a State. 5.Report Not later than 2 years after the final grant is awarded under this Act, the Secretary shall submit to Congress, and make available to the public, a report on the progress of the projects and activities carried out using the grants including— 
(1)a breakdown of infrastructure and noninfrastructure projects; (2)demographic data, in the aggregate, with respect to individuals charged with a violation of law referenced in the vision zero plan of an eligible entity that received a grant under this Act; and 
(3)best practices from the eligible entities that received a grant under section 3. 6.Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2018 through 2022, $5,000,000 to carry out section 2 and $25,000,000 to carry out section 3. 
